

117 HR 4069 IH: Septic Upgrade Grant Act
U.S. House of Representatives
2021-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4069IN THE HOUSE OF REPRESENTATIVESJune 22, 2021Mr. Suozzi (for himself and Mr. Garbarino) introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend the Federal Water Pollution Control Act to provide for additional subsidization assistance to a municipality to carry out on-site wastewater treatment system projects, and for other purposes.1.Short titleThis Act may be cited as the Septic Upgrade Grant Act.2.Water pollution control revolving loan fundsSection 603(i) of the Federal Water Pollution Control Act (33 U.S.C. 1383(i)) is amended—(1)by striking paragraph (1)(B) and inserting the following:(B)to implement a program, process, material, technique, or technology to—(i)address water-efficiency goals;(ii)address energy-efficiency goals;(iii)mitigate stormwater runoff;(iv)mitigate pollution from from on-site wastewater treatment systems; or(v)encourage sustainable project planning, design, and construction.;(2)by striking paragraph (3) and inserting the following:(3)Subsidization amountsA State may use for providing additional subsidization in a fiscal year under this subsection an amount that does not exceed the greater of—(A)30 percent of the total amount received by the State in capitalization grants under this title for the fiscal year; or(B)the annual average over the previous 10 fiscal years of the amounts deposited by the State in the State water pollution control revolving fund from State moneys that exceed the amounts required to be so deposited under section 602(b)(2).; and(3)by adding at the end the following:(4)Additional subsidization for on-site wastewater treatment system programs(A)Eligibility(i)In generalTo be eligible for additional subsidization for an on-site wastewater treatment system program under paragraph (1)(B)(iv), a municipality shall ensure that such program is included in a conservation management plan approved pursuant to any State or local law or in a conservation and management plan approved pursuant to section 320.(ii)Plan contentsA plan described in clause (i) shall—(I)identify any pollutants of concern or water pollution problems that threaten public health, drinking water, natural resources, or freshwater or marine ecosystem recovery; and(II)address how the on-site wastewater treatment system program described in clause (i) will abate the pollutants or water pollution problems identified in subclause (I).(iii)Program managementAn on-site wastewater treatment system program carried out using funds provided under this subsection shall be managed by a municipality and have enforceable program requirements to ensure the long-term sustainability of an on-site wastewater treatment system, including proper operation and maintenance of such system.(B)New construction not eligibleAny on-site wastewater treatment system project proposed to be carried out on a new construction site shall not be eligible for additional subsidization pursuant to this subsection.(C)Non-Federal shareThe non-Federal share of the cost of an on-site wastewater treatment system project carried out under this subsection shall be not more than 20 percent.(D)PriorityA State shall prioritize awarding additional subsidization under paragraph (1)(B)(iv) for on-site wastewater treatment system programs that—(i)benefit a financially distressed community (as such term is defined in section 221(c)); or(ii)are carried out in an area that—(I)is in close proximity to threatened or impaired water bodies or groundwater; or(II)has groundwater, or surface waters used as drinking water where a septic system or cesspool is known or suspected to be a major source of pollutants. (5)DefinitionsIn this subsection:(A)New constructionThe term new construction means the preparation for and construction of—(i)a new housing structure on a site; or(ii)a significant extension to an existing housing structure on a site.(B)On-site wastewater treatment system programThe term on-site wastewater treatment system program means a program to carry out more than 1 on-site wastewater treatment system project in a municipality that meets the eligibility criteria under paragraph (4)(A).(C)On-site wastewater treatment system projectThe term on-site wastewater treatment system project means a project that replaces a septic system or cesspool serving a single dwelling or small business with a wastewater treatment system that reduces nitrogen pollution by at least 50 percent, in accordance with standard 245 developed by the National Sanitation Foundation..